     Case 1:19-cv-00666-JTN-ESC ECF No. 4 filed 09/04/19 PageID.20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JOSE PEREZ,

                       Plaintiff,                    Case No. 1:19-cv-666
v.                                                   Honorable Janet T. Neff
MICHIGAN STATE POLICE
DEPARTMENT et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A. The Court

must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972),

and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss

Plaintiff’s complaint against Defendant Michigan State Police Department on grounds of

immunity.

                                            Discussion

               I.      Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Carson City Correctional Facility (DRF) in Carson City, Montcalm County,
    Case 1:19-cv-00666-JTN-ESC ECF No. 4 filed 09/04/19 PageID.21 Page 2 of 5



Michigan. Plaintiff is serving several active sentences, but his most recent sentences—the

sentences that relate to his complaint—were imposed following entry of guilty pleas to stabbing a

police dog1 and discharging a weapon toward a building on August 6, 2017.

                 Plaintiff alleges that on August 6, 2017, apparently in connection with Plaintiff’s

arrest, Defendant Michigan State Police Trooper Unknown Cardenas struck Plaintiff in the head

and face area with a weapon five times. Plaintiff claims Defendants Michigan State Police

Troopers Casey Omiljan and James Yates physically restrained Plaintiff and held him while he

was handcuffed to facilitate the beating. Plaintiff sues the Michigan State Police Department for

employing the individual defendants.

                 Plaintiff seeks $1,500,000 in compensatory and punitive damages.

                 II.      Failure to State a Claim

                 A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at



1
 The details in Plaintiff’s complaint are sparse. A Lansing State Journal article suggests that Plaintiff stabbed
Defendant Cardenas’ K-9 partner. See https://www.lansingstatejournal.com/story/news/local/2017/08/09/michigan-
state-police-dog-stabbed-during-pursuit-released-michigan-state-vet-hospital/553023001/ (visited Aug. 26, 2019).

                                                       2
  Case 1:19-cv-00666-JTN-ESC ECF No. 4 filed 09/04/19 PageID.22 Page 3 of 5



679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994). When a free citizen claims that a government actor used excessive force during the process

of an arrest, seizure, or investigatory stop, we perform a Fourth Amendment inquiry into what was

objectively “reasonable” under the circumstances. Graham v. Connor, 490 U.S. 386, 396 (1989);

Lanman v. Hinson, 529 F.3d 673, 680 (6th Cir. 2008). Plaintiff’s allegations suffice to state a

claim that the individual defendants used excessive force during Plaintiff’s arrest. Plaintiff’s

allegations fall short, however, with respect to Defendant Michigan State Police Department

because of sovereign immunity.

                Regardless of the form of relief requested, the states and their departments are

immune under the Eleventh Amendment from suit in the federal courts, unless the state has waived



                                                   3
  Case 1:19-cv-00666-JTN-ESC ECF No. 4 filed 09/04/19 PageID.23 Page 4 of 5



immunity or Congress has expressly abrogated Eleventh Amendment immunity by statute. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438

U.S. 781, 782 (1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not

expressly abrogated Eleventh Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332,

341 (1979), and the State of Michigan has not consented to civil rights suits in federal court. Abick

v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986).

               The Michigan State Police is an agency of the state of Michigan, protected by

sovereign immunity. See Lavrack v. City of Oak Park, No. 98-1142, 1999 WL 801562, at *2

(6th Cir. Sept.28, 1999); see also Scott v. Michigan, 173 F. Supp. 2d 708, 714 (E.D. Mich. 2001)

(finding the Michigan State Police is an arm of the State of Michigan entitled to Eleventh

Amendment immunity); Jones v. Robinson, No. 12-12541, 2012 U.S. Dist. LEXIS 113652, at *8,

(E.D. Mich. Aug.13, 2012) (also finding Michigan State Police Department is a state agency

immune from suit under § 1983); Haddad v. Fromson, 154 F. Supp. 2d 1085, 1091 (W.D. Mich.

2001) (explaining that the Michigan State Police is a department of the State of Michigan “created

by statute,” and is thus entitled to Eleventh Amendment immunity) (citing Mich. Comp. Laws

§ 16.250)), overruled on other grounds, Lapides v. Bd. of Regents of the Univ. Sys. of Georgia,

535 U.S. 613 (2002). Moreover, the Sixth Circuit has observed that the Michigan State Police

Department is not a “person” subject to suit under § 1983. Lavrack, 1999 WL 801562 at *2 (citing

Howlett v. Rose, 496 U.S. 356, 383 (1990)). Accordingly, Plaintiff’s complaint against the

Michigan State Police Department is properly dismissed.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendant Michigan State Police Department will be dismissed on grounds



                                                  4
  Case 1:19-cv-00666-JTN-ESC ECF No. 4 filed 09/04/19 PageID.24 Page 5 of 5



of immunity, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Plaintiff’s excessive force claims

against Defendants Cardenas, Yates, and Omiljan remain in the case.

               An order consistent with this opinion will be entered.



Dated:   September 4, 2019                          /s/ Janet T. Neff
                                                    Janet T. Neff
                                                    United States District Judge




                                               5
